Citation Nr: 0631686	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine (L5-S1), currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for herpes zoster 
(shingles), currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to December 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The claims file was later transferred 
to the jurisdiction of the RO in Waco, Texas.  

In June 2001, the RO denied the claim of entitlement to an 
increased rating for degenerative disc disease of the 
lumbosacral spine (L5-S1) and continued the 10 percent 
disability rating which has been in effect since December 
1995.  The RO granted the claim of entitlement to an 
increased rating for herpes zoster (shingles) and assigned a 
10 percent disability rating, effective February 2001.  
Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), the veteran 
is presumed to be seeking the maximum benefit allowed by 
law.  Consequently, although the RO increased the veteran's 
disability rating for herpes zoster to 10 percent, the claim 
remains in controversy because less than the maximum benefit 
has been awarded.  

The Board points out that the April 2006 correspondence 
informed the veteran that the Maryland Department of 
Veterans Affairs revoked their power of attorney and that 
she was not being represented in the instant appeal.  She 
was advised that the Board suspended the appeal for 30 days 
from the date of the correspondence to allow her an 
opportunity to choose an attorney or agent to represent her.  
To date, the veteran has not submitted any information 
pertaining to representation in the instant appeal.  

The Board also notes that in response to the veteran's 
request for a Board hearing, the veteran was scheduled for a 
Central Office Board hearing in Washington DC.  A review of 
the record shows that the veteran failed to appear for the 
hearing.  

FINDINGS OF FACT

1.  The evidence of record demonstrates that degenerative 
disc disease of the lumbosacral spine (L5-S1) is manifested 
by pain, slight limitation of motion.  

2.  The evidence of record demonstrates that the veteran has 
subjective complaints of neurologic impairment associated 
with her spine disability; however, there are no objective 
findings which show that the veteran suffers from neurologic 
impairment which is compensable.  

3.  The evidence of record demonstrates that herpes zoster 
(shingles) are manifested by complaints of painful recurrent 
breakouts and hyperpigmented macules in various areas of the 
body at any particular time.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating for 
degenerative disc disease of the lumbosacral spine (L5-S1), 
currently evaluated as 10 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective on September 23, 2002), and 
Diagnostic Codes 5235-5243, General Rating Formula for 
Disease and Injuries of the Spine (effective September 26, 
2003) (2006).  

2.  The criteria for entitlement to an incraesed rating for 
herpes zoster (shingles), currently evaluated as 10 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  This notice should be provided prior to the initial 
unfavorable RO decision.  Pelegrini, supra.  

Prior to the RO's initial unfavorable decision, in May 2001, 
the veteran was provided with correspondence that 
essentially notified her of the information required by 
38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b).  She was provided 
with similar information again in April 2005 and July 2005.  
These letters informed the veteran of what the evidence of 
record revealed; what VA was doing to develop the claims; 
and what information and evidence was needed to substantiate 
her claims.  She was, in essence, told that in order to 
substantiate his claims for increased ratings that she 
needed to submit recent treatment records.  The veteran 
responded to these letters and cooperated with VA in an 
effort to obtain recent treatment records concerning her 
service-connected disabilities. See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  She was also, for the most part, 
informed to submit everything she had regarding her claims.  

Although the notice letters did not inform the veteran of 
the evidence necessary to substantiate the claims for a 
higher rating or an effective in the event that the claim of 
service connection was granted, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Dingess v. Nicholson 19 Vet. App. 473 (2006).  
In this regard, the Board finds that the preponderance of 
the evidence is against the claims of entitlement to an 
increased disability rating.  Therefore, any question as to 
the assignment of a rating or an effective date is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA has also satisfied its duty to assist.  The veteran was 
afforded multiple VA examinations.  VA also assisted the 
veteran in obtaining private, as well as VA medical records.  
The veteran has not identified any records that has not been 
obtained and associated with the claims file.

As all notification has been given and all relevant 
available evidence has been obtained, the Board concludes 
that any deficiency in compliance with the VCAA has not 
prejudiced the veteran and is, thus, harmless error.  See 
ATD Corp. v.  Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Bernard v.  Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Entitlement to an Increased Rating for Degenerative Disc 
Disease of the Lumbosacral Spine (L5-S1,) Currently 
Evaluated as 10 percent Disabling

In February 2001, VA received the veteran's claim of 
entitlement to an increased rating for the service-connected 
lumbosacral spine disability.  In her statement, she 
maintains that the spine disability is manifested by pain 
and muscle spasms which essentially interfere with her 
activities of daily living.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule 
of ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes 
that in evaluating the veteran's claim, all regulations 
which are potentially applicable through assertions and 
issues raised in the record have been considered, as 
required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

During the pendency of the appeal, the criteria for 
evaluating spine disabilities were amended, effective 
September 23, 2002 and September 26, 2003.  The November 
2005 Supplemental Statement of the Case informed the veteran 
of the amended criteria.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language 
in the law or regulation requiring such application.  See 
Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Therefore, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.  

In view of the foregoing, the Board has considered whether 
an increased evaluation may be warranted under either the 
old or new revised schedular criteria for rating 
disabilities of the spine.  The Board recognizes, however, 
that application of the newer regulations can be no earlier 
than the effective date of the change.  

Under Diagnostic Code 5292, in pertinent part, a 10 percent 
rating is assigned for slight limitation of motion.  A 20 
percent disability is assigned for moderate limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
A 20 percent rating is assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  Under Diagnostic Code 
5293, a 10 percent disability rating is assigned for mild 
intervertebral disc syndrome.  A 20 percent disability 
rating is assigned for intervertebral disc syndrome with 
moderate recurring attacks.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (prior to September 23, 2002).  

Effective from September 23, 2002, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(combined ratings table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent disability 
rating is assigned for incapacitating episodes having a 
total duration of at least one week, but less than two weeks 
during the past 12 months.  A 20 percent disability rating 
is assigned for incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks 
during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological 
disabilities separately using evaluation criteria for the 
most appropriate neurological Diagnostic Code or Codes.  67 
Fed. Reg. 54345 (2002).  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective beginning September 23, 2002).  

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 10 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242 (2006).  

The pertinent evidence associated with the claims file 
includes VA examination reports, dated in May 2001 and 
August 2005; VA medical treatment records, dated from May 
2001 to September 2002; medical records from Kirk United 
States (U.S.) Army Health Clinic, dated from July 2001 to 
August 2004; medical records from Henning & Cole, dated in 
June 2002; a X-ray report from Upper Chesapeake Health, 
dated in August 2003; and medical records from John Hopkins 
Bayview Medical Center, dated in August 2003 and October 
2003.  

During the May 2001 VA examination, the veteran stated that 
she experiences intermittent low back pain located across 
the lower back without radiation to the lower extremities.  
She stated that the pain is intensified by the use of steps 
and by strenuous activity.  On physical examination of the 
lumbosacral spine there were findings of moderate diffuse 
tenderness, but there was no paraspinal spasm.  Straight leg 
rising was negative bilaterally.  The range of motion 
studies revealed forward flexion from 0 to 70 degrees, 
backward extension from 0 to 25 degrees, right and left 
lateral flexion from 0 to 40 degrees, and right and left 
rotation was from 0 to 35 degrees.  There was no objective 
evidence of pain on motion.  

The examiner observed that the veteran was able to rise and 
stand normally, her gait was normal, heel and toe gait was 
normal, the veteran was able to hop normally on either foot 
and she was able to squat normally.  The neurologic 
examination including sensation, motor function, and deep 
tendon reflexes were normal.  The examiner diagnosed the 
veteran as having degenerative disc disease of L5-S1.  The 
examiner stated that there was no evidence of weakened 
movement, excess fatigability, or incoordination.  It is 
noted that, essentially, there is no evidence indicating 
that these findings, or pain, would further decrease motion.  
The veteran was diagnosed as having degenerative disc 
disease at L5-S1.  

The May 2001 VA Radiology Report revealed views of the 
lumbosacral spine which showed that the lumbar vertebral 
bodies were in satisfactory alignment with no evidence of 
fracture or destructive process.  The report states that 
relative narrowing of the disc space at the L5-S1 level, in 
the absence of arthritic change, is likely of a transitional 
nature, although disc degeneration cannot be completely 
excluded.  

The VA medical treatment records, with dates beginning in 
May 2001, do not show that the veteran complained of 
treatment, or received treatment, for any of the symptoms 
that are included in the rating criteria.  Instead, the VA 
treatment records primarily show that the veteran was 
treated for complaints that relate to other illnesses.  The 
Board also reviewed the records from Henning & Cole and 
found that the records do not pertain to the veteran's back.  
The records do not show that the veteran complained of 
treatment or received treatment for any of the symptoms that 
are included in the rating criteria.  These records show 
treatment for a disability that is not on appeal before the 
Board.  

The medical record from Kirk U. S. Army Health Clinic shows 
that the veteran complained of chronic low back pain.  In 
May 2002, the veteran complained of numbness and tingling in 
the left leg; she did not report having had any problems 
with control of her bowels or bladder.  The range of motion 
studies showed flexion of the waist to 10 degrees; the range 
of motion finding on extension was illegible, the range of 
motion findings for side bending was to 30 degrees 
bilaterally.  It was also noted that the veteran's middle 
lumber spine was tender to palpation and that she had 
decreased sensation of the left lateral lower leg as 
compared to the right leg.  The assessment was chronic low 
back pain.  In the August 2003 record, the veteran stated 
that she has chronic low back pain that radiates into the 
left leg.  The assessment was chronic low back pain.  

The August 2003 magnetic imaging (MRI) scan from Upper 
Chesapeake Health, in pertinent part, shows disc 
degeneration without significant posterior protrusion at L5-
S1.  There was no nerve impingement or thecal sac 
compromise.  

The October 2003 medical report from John Hopkins Bayview 
Medical Center shows that the veteran complained of low back 
pain and left lower extremity pain.  She denied any weakness 
and she denied any bowel or bladder symptoms.  She did, 
however, complain of occasional tingling involving the left 
leg.  On examination there was no tenderness on palpation of 
the lumbosacral paraspinal musculature and she was able to 
flex forward to bring her fingertips to her knee level.  

On motor examination, the veteran had full strength in both 
the upper and lower extremities.  Sensation was intact to 
pinprick, reflexes were graded at 2 in the bilateral upper 
and lower extremities, with downgoing toes.  Straight leg 
raising test was negative bilaterally, the muscles were of 
normal tone and bulk, and she was able to rise from a seated 
position, as well as ambulate with normal gait and station.  
The report includes a summary of a MRI scan of the 
lumbosacral spine that was obtained from another healthcare 
provider showing degenerative lumbosacral disease.  The 
report shows an assessment of lumbar spondylosis.  

The VA examination report, dated in August 2005, shows that 
the veteran complained of severe low back pain associated 
with muscle spasm.  She also had complaints of radiating 
back pain, stiffness, fatigue, and lack of endurance.  She 
essentially related that she experiences functional loss due 
to back pain and that the pain interferes with her daily 
activities.  The veteran did not report any rectal or 
bladder problems.  The examiner expressly stated that the 
veteran has not had any period of incapacitation in the last 
12 months and that the last period of incapacitation was 
more than two years prior to the examination. 

On physical examination of the veteran's lower back there 
was tenderness to deep palpation of the lumbosacral area; 
however, there were no muscle spasms.  The range of motions 
studies showed that the veteran had forward flexion of her 
back from 0 to 90 degrees with mild pain that began around 
70 degrees and ended at 90 degrees; backward extension from 
0 to 30 degrees with mild pain that began and ended at 30 
degrees; lateral flexion to the right and to the left from 0 
to 35 degrees with discomfort; and rotation from 0 to 35 
degrees with discomfort.  During repetitive flexion of the 
lower back, there were no signs of fatigability or changes 
in the flexion of the lower back.  

The examiner stated that he estimated that during acute 
flare-ups of the veteran's lower back pain, the total 
function loss equated to flexion of her lower back, limited 
to 70 degrees; he stated that he was not able to provide 
exact degrees.  The examiner also estimated that during 
acute flare-ups, there is mild functional impairment, with 
repetitive use of the veteran's lower back, and she 
experiences mild functional limitation, manifested by pain.  

The examination of the veteran's lower extremities revealed 
that there was no muscle atrophy and no muscle wasting in 
any aspect of the lower extremities and there were no gross 
sensory deficits noticed in any aspect of the lower 
extremities; there were no gait abnormalities.  Her strength 
in the lower extremities was 5/5.  The examiner noted that 
the veteran had obvious positive Waddell testing for 
nonorganic signs of pain and that these signs were 
manifested by obvious breakaway weakness and positive 
stimulation testing.  The examiner stated that the veteran 
did not have any rectal or bladder problems due to her spine 
disability.  

The examiner reported the findings of an August 2005 VA X-
ray Report.  The views of the veteran's lumbosacral spine 
showed very marked narrowing of the L5-S1 intervertebral 
disc space, consistent with the presence of degenerative 
disc disease at that level.  There was no evidence of 
spondylosis or spondylolisthesis and the spinous process of 
the sacroiliac joints appeared normal.  The impression was 
that the veteran has degenerative changes involving the 
lumbar spine.  

The examiner reported the findings of a August 2005 VA 
magnetic resonance imaging (MRI) scan, which, in pertinent 
part, showed that there is tiny central disc protrusion of 
L5-S1.  The veteran was diagnosed as having chronic back 
strain secondary to severe degenerative disease of the 
lumbar spine at the level of L5-S1 with associated disc 
protrusion at L3-L4 and L4-L5 with no evidence of 
radiculopathy found.  

In view of the veteran's complaints, law, and regulations 
stated in detail above, the Board considered whether the 
symptoms attributable to the veteran's spine disability meet 
the criteria for the next higher disability rating.  The 
veteran is in receipt of a 10 percent disability rating for 
degenerative disc disease of the lumbosacral spine at L5-S1 
under Diagnostic Codes 5010-5295.  With regard to hyphenated 
Diagnostic Codes, 38 C.F.R. § 4.27 provides that hyphenated 
Diagnostic Codes are used when a rating under one Diagnostic 
Code requires the use of an additional Diagnostic Code to 
identify the basis for the evaluation assigned.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma substantiated by x-ray findings is 
to be rated as degenerative arthritis.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003, degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint or joints involved.  

In order to assign the next higher rating of 20 percent for 
degenerative disc disease of the lumbosacral spine at L5-S1 
under Diagnostic Code 5292, Limitation of Motion of the 
Lumbar Spine, the evidence must demonstrate that the 
service-connected spine disability is manifested by moderate 
limitation of motion.  The range of motion studies, which 
are stated in detail above, do not suggest that the 
veteran's limitation of motion of the lumbosacral spine is 
moderate in severity.  Instead, the range of motion studies 
suggests that the veteran's limitation of motion is near 
normal, and at the most, slight in severity.  Therefore, the 
symptoms attributable to the service-connected spine 
disability do not meet the criteria for the next higher 
rating of 20 percent under Diagnostic Code 5292.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

In order to assign the next higher rating of 20 percent for 
degenerative disc disease of the lumbosacral spine at L5-S1 
under Diagnostic Code 5295, Lumbosacral Strain, the evidence 
must demonstrate that the service-connected spine disability 
is manifested by lumbosacral strain with muscle spasm on 
extreme bending, loss of lateral spine motion, unilateral, 
in standing.  The evidence shows that the veteran has 
subjective complaints of muscle spasm; however, in May 2001, 
the examination of the lumbosacral spine shows evidence of 
moderate diffuse tenderness, but no paraspinal spasm.  The 
August 2005 examination report states that on physical 
examination there was no muscle spasm.  The VA medical 
treatment records and the non-VA medical treatment records 
do not include objective findings of muscle spasm or loss of 
lateral spine motion.  The Board finds that the symptoms 
attributable to the service-connected spine disability do 
not meet the criteria for the next higher rating of 20 
percent under 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code, 
5295 (2002).  

In order to assign the next higher rating of 20 percent 
under Diagnostic Code 5293, Intervertebral Disc Syndrome, 
the evidence must demonstrate that the service-connected 
spine disability is manifested by moderate intervertebral 
disc syndrome (IVDS) with recurring attacks.  In the 
veteran's case, the evidence shows that the veteran is 
diagnosed as having degenerative disc disease of the 
lumbosacral spine; however, the evidence does not show that 
the veteran experiences IVDS with recurring attacks.  

The May 2001 VA examination report shows that the neurologic 
evaluation, which included an evaluation of sensation, motor 
function, and deep tendon reflexes was normal.  There was no 
significant neurologic impairment noted during the August 
2005 examination.  The VA medical treatment records and the 
non-VA medical treatment records do not include objective 
findings of neurologic impairment.  The findings that 
pertain to symptoms attributable to the veteran's spine 
disability do not meet the criteria for the next higher 
rating of 20 percent under 5293.  See 38 C.F.R. § 4.71a, 
Diagnostic Code, 5293 (2002).  

Note that during the pendencey of the appeal, the criteria 
for evaluating IVDS were amended.  In light of the amended 
criteria, stated in detail above, the Board first considered 
Diagnostic Code 5293 to determine whether the criteria for 
the next higher rating were met when separate evaluations of 
the chronic orthopedic and neurologic manifestations were 
combined under 38 C.F.R. § 4.25.  In this regard, the Board 
finds that the evidence shows that the veteran does not 
currently suffer from neurologic impairment or neurologic 
manifestations of the lumbosacral spine disability that 
would warrant a compensable rating under any applicable 
Diagnostic Code utilized in evaluating neurological 
disorders.  38 C.F.R. § 4.124a, Diagnostic Codes 8000 to 
8914 (2006).  

Note that in May 2001, the neurologic evaluation was normal.  
In August 2005, the physical examination of the veteran 
showed that there was no muscle atrophy or muscle wasting of 
the lower extremities and the examiner noted that there were 
no rectal or bladder problems related to the spine 
disability.  Essentially, the report did not indicate that 
the veteran suffered from neurologic impairment in 
connection with the spine disability which is considered 
compensable.  Similarly, the VA medical treatment records 
and non-VA medical treatment records do show neurologic 
impairment that is compensable.  

When the Board combines a noncompensable rating (0 percent) 
for neurologic impairment with the currently assigned 10 
percent evaluation for the veteran's orthopedic 
manifestations under Diagnostic Codes 5010-5295, the 
combined rating does not result in a rating higher than 10 
percent.  Therefore, the criteria for a rating higher than 
10 percent under Diagnostic Code 5293, based on separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, are not met.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective beginning September 23, 
2002).  

The Board also evaluated the spine disability based on the 
total duration of incapacitating episodes over the past 12 
months.  The August 2005 examination report states that the 
veteran has not had any incapacitating episodes within the 
last 12 months.  Therefore, the criteria for a rating higher 
than 10 percent under Diagnostic Code 5293, based on 
incapacitating episodes, are not met.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective beginning September 
23, 2002).  

In order to assign the next higher rating of  20 percent 
under the most recently amended criteria under Diagnostic 
Codes 5235 to 5243, the General Rating Formula for Disease 
and Injuries, the evidence must show that the spine 
disability is manifested by symptoms that include forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
range of motion studies show that there is forward flexion 
of the lumbosacral spine greater than 60 degrees; the 
combined range of motion is greater than 120 degrees; and 
there is no evidence of muscle spasm or guarding.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, the General Rating 
Formula for Disease and Injuries.  

The Board also finds that the criteria for a rating higher 
than 10 percent for symptoms which are consistent with IVDS 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes are not met, as the evidence does not show that the 
veteran has suffered from a period of acute signs and 
symptoms due to IVDS, which requires bed rest prescribed by 
a physician and treatment by a physician.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 and Note 1.  In fact, the 
August 2005 examination report states that the veteran has 
not had any incapacitating episodes within the last 12 
months.  

After a careful review of the foregoing records, the Board 
concludes that the service-connected lumbosacral spine 
disability is not manifested by symptoms that meet the 
criteria for the next higher rating under either the old or 
the new revised criteria that pertain to disabilities of the 
spine.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 
5292, 5293, 5295, and 5235 to 5243 (2002) (2006).  

In conclusion, the Board considered the extent to which the 
veteran experiences functional loss, due to limitation of 
motion, excess movement, pain, weakness, excess 
fatigability, or incoordination (to include during flare-ups 
and/or with repeated use).  Considering the foregoing 
evidence in light of the entire medical record, the Board 
concludes that the evidence does not show pain on use or 
during flare-ups, which results in such additional 
functional impairment that would warrant a rating higher 
than 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board observes that in the veteran's January 2001 
statement, she essentially asserts that the service-
connected spine disability interferes with her ability to 
maintain employment.  In this regard, the Board considered 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1); however, the evidence of record does not 
demonstrate that the veteran's disability results in marked 
interference with earning capacity or employment beyond the 
interference that is contemplated by the assigned 
evaluation, or that the disability has necessitated frequent 
periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1) 
(2003); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating, higher than 10 percent, 
for the lumbosacral spine disability.  See 38 U.S.C.A. § 
1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied.  

Entitlement to Service Connection for Herpes Zoster 
(Shingles,) Currently Evaluated as 10 Percent Disabling

In February 2001, the veteran stated that the disability of 
herpes zoster (shingles) increased in severity and that she 
was entitled to an increased rating.  She maintains that the 
shingles are manifested by inflammation and discoloration, 
and she believes that her body's appearance is diminished as 
a result of the shingles.  She also maintains that the 
shingles affect both sides of her body and her head; her 
breakouts occur more frequent than twice a year, she 
experiences an aching pain prior to the breakouts, and that 
the actual breakouts are quite painful.  

The veteran's disability of herpes zoster (shingles) is 
evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7899-
7806.  The provisions pertaining to hyphenated Diagnostic 
Codes are stated in detail above.  38 C.F.R. § 4.27 (2006).  
The veteran's claim was received by VA in February 2001.  
During the pendency of the appeal, the criteria for 
evaluating disorders and disabilities of the skin were 
amended.  As stated above, the Board recognizes that the 
application of the newer regulations can be no earlier than 
the effective date of the change.  VAOPGCPREC 7-2003 (Nov. 
19, 2003).  

Prior to August 30, 2002, under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, Eczema, a 10 percent rating is 
assigned for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is assigned for eczema with exudation or 
itching constant, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

Effective August 30, 2002, 38 C.F.R. § 4.118, under 
Diagnostic Code 7806, Dermatitis or Eczema, a 10 percent 
disability rating is assigned where there is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent disability rating is assigned 
where there is 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The criteria 
also state that VA may rate the disability as disfigurement 
of the head face or neck, or as scars, depending on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2006)

The VA examination report, dated in May 2001, shows that the 
veteran has a history of recurrent herpes since 1987.  The 
veteran related that she experiences an outbreak every three 
months.  Her most recent outbreak was one month prior to the 
examination.  The veteran related that before the blisters 
appear she gets a pain in the area and then a few days later 
the blisters actually appear.  The physical examination 
shows that the veteran has hyperpigmented group macules on 
her thighs, arms, and hips.  The examiner stated that the 
physical examination is consistent with postinflammatory 
hyperpigmentation.  There were no active lesions noted on 
examination.  

The examiner states that by history, the veteran is 
diagnosed as having recurrent herpes simplex virus.  The 
examiner recommended that the veteran schedule an 
appointment in the VA dermatology clinic when she is having 
an outbreak so that cultures can be obtained and a physical 
examination performed at that time.  

Note that based on the findings of the May 2001 VA 
examination report, the RO assigned a 10 percent disability 
rating for herpes zoster (shingles), effective February 
2001.  

The VA treatment medical record, dated in May 2001, shows 
that the veteran presented for an evaluation of herpes 
zoster (shingles) and it is noted that the veteran was 
instructed to return to the Dermatology clinic when she had 
active lesions.  A May 2001 VA dermatology note shows that 
the veteran sought treatment for "outbreak of vesicles on 
her thighs."  The physical examination shows that there were 
6 grouped 2 millimeter (mm) pustules of the left inner thigh 
and mild erythema.  

The July 2001 VA dermatology note states that the veteran 
presented with reports of a new area of eruption on the 
buttocks and the scalp, which was noted as already gone.  A 
physical examination of the veteran showed herpetiform 
cluster of vesicoputules of the left lateral buttock.  The 
assessment was herpes simplex virus (HSV).  Additional VA 
medical treatment records show that the veteran has 
recurrent HSV in multiple locations; it was noted that she 
experiences eruptions behind her ear, on her arm, her 
thighs, her elbows, and her buttocks.  Reports also show 
lesions present on her right hand.  The medical records also 
show that the recurrent outbreaks usually coincide with her 
menstrual cycle.  

The records from Kirk United States (U.S.) Army Health 
Clinic show that the veteran received treatment for HSV.  
These records essentially show that the veteran continued to 
receive treatment for outbreaks and recurrent shingles.  The 
outbreaks affected her extremities and her face.  In a July 
2001 record, an examiner stated that the veteran suffered 
from recurring shingles, related to stress and observed 
hyperpigmented scarring on the left thigh; dime-sized 
annular area to left lower back with vesicles. There were no 
other areas with vesicles noted.  In a May 2003 statement, 
the veteran complained of itching, swelling, and sensitivity 
on the left thigh.  The examiner observed that a small area 
of 1 diameter was affected.  

The medical report from John Hopkins Bayview Medical Center 
shows that on examination of the veteran there was residual 
hyperpigmented lesion on the medial thigh 1/3 down the thigh 
from the inguinal ligament.  Examination of the scalp, face, 
chest, back, buttocks, abdomen, arms, legs, palms, and soles 
was within normal limits.  

The VA examination report, dated in August 2005, shows that 
the examiner reviewed the claims file and provided a 
detailed summary of the veteran's medical history as it 
pertains to herpes zoster (shingles).  The evaluation 
revealed that there were no obvious herpes or shingles 
noticed on the skin.  There was, however, areas of the 
wrists that essentially showed signs of shingles in the 
past, but there were no lesions noted.  The examiner stated 
that the total skin involvement, including the exposed areas 
was 0 percent.  The veteran was diagnosed as having episodic 
and mild herpes zoster with no evidence of postherpetic 
neuralgia found.  

In view of the veteran's complaints, the Board considered 
whether the veteran's symptoms that are attributable to 
herpes zoster (shingles) meet the criteria for the next 
higher rating under both the old and the new criteria for 
evaluating disabilities/disorders of the skin.  The veteran 
is in receipt of a 10 percent disability rating for herpes 
zoster (shingles) under Diagnostic Codes 7899-7806, 
Dermatitis or Eczema.  

Prior to August 30, 2002, in order to assign the next higher 
rating of 30 percent, the evidence must show that the 
veteran experienced constant exudation or itching, extensive 
lesions or marked disfigurement.  The evidence does not 
include findings of constant exudation or marked 
disfigurement.  The evidence shows that the veteran 
complained of itching and recurrent breakouts; however, 
there was no objective evidence of constant itching and 
during examinations in May 2001 and August 2005, it was 
noted that were no active lesions on physical examination.  
The overall evidence shows that the veteran has break outs a 
few times a year.  There is no evidence showing that her 
condition results in constant exudation or itching or that 
she has extensive lesions or marked disfigurement.

Effective August 30, 2002, under Diagnostic Code 7806, the 
next higher rating of 30 percent is assigned where 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas are affected.  During the May 2001 VA examination, 
there were findings consistent with post-inflammatory 
hyperpigmentation in the areas of the thighs, arms and hips.  
There were no active lesions at the time of the examination.  
During the August 2005 VA examination, the examiner stated 
that there were no active lesions at the time of the 
examination and that the total skin involvement including 
the exposed areas was 0 percent.  

The Board points out that the VA medical treatment records 
note that lesions were observed on the veteran's hand during 
one of her recurrent outbreaks.  There is no evidence, 
however, indicating that the veteran suffered from extensive 
lesions.  The VA medical treatment records and the non-VA 
medical treatment records do not include findings that 
indicate that 20 to 40 percent of the entire body or 20 to 
40 percent of the exposed areas are affected.  

The next higher rating of 30 percent is also assigned for 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  The evidence shows that the veteran has been 
prescribed several medications for the treatment of HSV; for 
example, she has been treated with Acyclovir Valtrex, and 
Famciclovir.  The evidence does not show that the veteran 
has been treated with corticosteroids or other 
immunosuppressive drugs.  

In view of the foregoing, the Board finds that the symptoms 
attributable to herpes zoster (shingles) do not meet the 
criteria for the next higher rating of 30 percent under 
Diagnostic Code 7806 prior to August 30, 2002 or beginning 
August 30, 2002.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002) (2006).  

The Board also considered whether herpes zoster (shingles) 
is manifested by symptoms that meet the criteria of the next 
higher rating of 30 percent under Diagnostic Code 7815 
Bullous Disorders (including dermatitis herpetiformis).  
Note that the next higher rating of 30 percent is assigned 
under the same circumstances as a 30 percent rating is 
assigned under Diagnostic Code 7806 (Dermatitis or Eczema).  
For the reasons stated above, the evidence does not show 
that herpes zoster (shingles) is manifested by symptoms that 
meet the criteria for the next higher rating of 30 percent 
under Diagnostic Code 7815.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 7815 (2006).  

The Board concludes that the evidence does not show that 
herpes zoster (shingles) is manifested by symptoms that meet 
the criteria for the next higher rating under any applicable 
Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7833 (2006).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating, higher than 10 percent, 
for herpes zoster (shingles).  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine (L5-S1), currently 
evaluated as 10 percent disabling is denied.  

Entitlement to an increased rating for herpes zoster 
(shingles), currently evaluated as 10 percent disabling is 
denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


